NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200142-U

                                 Order filed February 25, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      DAVID L. GARNER, as the Executor of the          )       Appeal from the Circuit Court
      Estate of FRANCES P. GARNER,                     )       of the 21st Judicial Circuit,
                                                       )       Iroquois County, Illinois.
             Plaintiff-Appellant,                      )
                                                       )       Appeal No. 3-20-0142
             v.                                        )       Circuit No. 18-L-1
                                                       )
      DANIEL R. GARNER,                                )
                                                       )       Honorable James B. Kinzer,
             Defendant-Appellee.                       )       Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE SCHMIDT delivered the judgment of the court.
             Justices Lytton and McDade concurred in the judgment.


                                                 ORDER

¶1          Held: (1) The circuit court did not err in applying the burden of proof and (2) the
                  circuit court did not err in granting summary judgment.

¶2          Plaintiff, David Garner, filed suit to recover property that included 80 acres of farmland he

     previously conveyed amid financial difficulties to his parents. David’s mother, Frances Garner,

     conveyed all the property she owned, except for property in South Dakota, via quitclaim deed to

     defendant, Daniel Garner, David’s brother. David claims the property was obtained by fraud,

     undue influence, and a breach of Daniel’s fiduciary duty to Frances. Following discovery, David
     filed a motion for summary judgment and Daniel responded in kind. The lower court found in

     favor of Daniel. David appeals. We affirm.

¶3                                           I. BACKGROUND

¶4          David and Daniel Garner are the sons of William and Frances Garner. David, Daniel, and

     William farmed land together in Iroquois County. In 1993, David ran into financial difficulties

     resulting in litigation brought by multiple creditors. Due to those financial difficulties, David

     transferred 80 acres of land to William and Frances and subsequently filed for bankruptcy. David

     then moved out of state. Daniel remained, helping farm the family land. In the years that followed,

     William passed away. In July 2014, Frances conveyed the 80 acres of land and 3 single family-

     homes via a single quitclaim deed to Daniel. Frances passed away on March 27, 2017. Her cause

     of death was senile dementia.

¶5          David, as executor of the estate of Frances, filed a three-count complaint in January 2018

     alleging financial exploitation of an elderly person pursuant to section 17-56 of the Criminal Code

     of 2012 (Code) (720 ILCS 5/17-56 (West 2018)), common law breach of fiduciary duty, while

     also seeking to set aside the transfer of the acreage and three single-family homes. Daniel filed a

     motion to dismiss the complaint (735 ILCS 5/2-615 (West 2018)), which the court granted,

     directing David to amend and replead the complaint. In April 2018, David filed his first amended

     complaint. The counts in the amended complaint mirrored those pled in the original. David claimed

     that Daniel forged Frances’s signature on the deed, that he delivered and recorded the deed, or, in

     the alternative, he obtained the deed by telling Frances it was in her best interests to transfer the

     property along with “other false representations and promises.” Discovery ensued.

¶6          Attorney Theodore Spenn was deposed in this matter. He prepared the quitclaim deed

     transferring the properties at issue. Spenn was familiar with Frances prior to preparing the


                                                     -2-
     quitclaim deed. Spenn completed other work for Frances just two months prior. Frances told him

     that she wanted the 80 acres to go to Daniel. Frances indicated that she had provided substantial

     “help” to David. She believed David’s financial difficulties remained an issue and that there were

     judgments against him making it unwise to transfer real estate to David. When specifically

     discussing the execution of the quitclaim deed, Spenn had no concerns that Frances was under any

     sort of undue influence from Daniel, nor were there any concerns about her mental capacity. If

     there were any concerns, Spenn would not have allowed Frances to sign the deed. He did not

     believe that Daniel was present when the deed was executed. Spenn explained the reason that he

     did not believe Daniel was present was due to a lack of notation to that effect. Spenn’s practice

     when executing an instrument that preferred one family member over another when the family

     member was present, was to ask that individual to leave and discuss the situation with the client

     and then make a notation of that conversation. He believed Frances was aware of what she was

     doing and the impact of her actions. The deed was prepared at her request and was executed in

     front of a notary. Spenn recorded the deed himself. He could not recall any conversations with

     Daniel about the preparation or execution of the deed.

¶7          Jeanne Misner witnessed Frances sign the deed and then notarized the deed. She was also

     deposed in this matter. Misner was employed by Spenn at the time. She acknowledged that Frances

     was an elderly woman, but believed Frances knew what she was signing. Misner also opined that

     Frances wanted to sign the deed. She could not say for certain whether or not Daniel was present.

¶8          Daniel testified during his deposition that he was not present when the deed was executed.

     He had no involvement in the preparation of the deed. He only became aware that Frances executed

     a deed transferring the properties to him two days after it was signed. Frances did not have any

     discussions with him regarding the deed until after it was signed. Daniel did not have any


                                                   -3-
       conversations with Spenn about the deed. He was surprised by his mother’s decision to transfer

       the properties to him.

¶9            Dr. Albert Tanlim was Frances’s primary physician. In his deposition testimony, he opined

       that a physician’s assistant noted that Frances had suffered memory loss in 2013. He noted in

       March 2014, Frances was oriented to person, place, and time. Although she was being treated for

       dehydration, she was well nourished and well developed. Frances showed no signs that she was

       unsure who she was, when it was, or where she was. There were no concerns of cognitive problems

       related to dementia.

¶ 10          Tanlim examined Frances again in October 2014. She presented with acute bronchitis. She

       was again oriented to person, time, and place. There was no reference to dementia or other

       cognitive issues. An exam in June 2015 resulted in a diagnosis of hypertension, chronic kidney

       disease, anemia, and thyroid disorder. Tanlim noted Frances was alert and there was no mention

       of dementia or cognitive issues. In July 2015, a neurologist noted that Frances presented with

       metabolic encephalopathy, a urinary tract infection, and a history of mild dementia. When pressed

       on where the neurologist found this history of mild dementia, Tanlim was unable to identify in the

       medical records a source, as Frances had never been previously diagnosed with dementia. Instead,

       he pointed to the physician’s assistant’s note from 2013 documenting memory loss as the possible

       source. He explained that memory loss was a symptom of dementia, and that Frances likely had

       some form of dementia back in 2013. Tanlim admitted that the neurologist was, in fact, the first

       medical professional to make a diagnosis of dementia in 2015.

¶ 11          Tanlim could not express an opinion on Frances’s mental capabilities when she signed the

       deed. He did opine that dementia is a progressive disease that can take anywhere from three to

       eight years to result in death. While Tanlim could not express an opinion on Frances’s mental


                                                     -4-
       capabilities at the time the deed was executed, he suspected that in 2015, she would have been

       suffering from moderate dementia. Given the progressive nature of the disease, he could not say if

       Frances understood the details of the deed because he was not there.

¶ 12          David testified at his deposition that he lived in South Dakota in one of the multiple rental

       homes Frances purchased in the state. Prior to her death, David would collect rents from the

       properties and use the money to maintain them. He transferred the 80 acres to his mother and father

       to protect it from creditors. There was a lien on the property that his parents paid off. On occasion,

       he would send money back to Frances, but this was not a regular occurrence. After 1994, David

       had no involvement in farming the 80 acres or the family farming operation because “it was up to

       Dan to farm it then.” David was unaware of a medical diagnosis of dementia prior to his mother’s

       death. Although he alleged Daniel forged the deed, he had no witnesses that could testify to that

       fact and had not sought examination of the signature on the deed by a handwriting expert. He was

       aware that Frances was not receiving cash rent for the 80 acres back in 2014 but was unaware that

       she no longer held title. In 2016, Daniel told David that he had Frances transfer the property in

       order to protect her. When pressed to describe what misrepresentations Daniel made to Frances to

       obtain the property, he initially stated, “That he’d always be there and take care of her.” Opposing

       counsel asked if that ended up being a correct statement. David answered yes. David then stated

       that “[Daniel’s] representation was he procured her signature through forgery or whatever. He

       somehow forged it or got somebody else to forge it.”

¶ 13          David filed a motion for summary judgment prompting Daniel to file a cross-motion for

       summary judgment. In his motion, David parroted the allegations in his complaint without adding

       any additional facts. Daniel argued David’s allegations of misconduct were contradicted by the

       evidence. Daniel noted the absence of evidence supporting David’s claim that the deed was


                                                       -5-
       acquired by deception. Further, he asserted that Frances was never diagnosed by a medical

       professional with senile dementia prior to her signing the deed, rather it was only noted as her

       cause of death. Moreover, Daniel argued the unrebutted evidence showed that he did not exert any

       influence on Frances regarding the deed and did not deliver or record the deed. In sum, Daniel

       claimed he rebutted any presumption against him while David’s claims were baseless.

¶ 14          Following arguments that are not preserved in the record before this court, the circuit court

       found that there were no genuine issues of material fact. There was no evidence that Daniel exerted

       undue influence over Frances or evidence of fraud. The court also found there was a lack of

       evidence that Frances was incompetent at the time the deed was signed. Accordingly, the lower

       court granted summary judgment in favor of Daniel.

¶ 15          David appeals.

¶ 16                                              II. ANALYSIS

¶ 17          David asserts that in granting summary judgment in favor of Daniel, the lower court erred

       in applying the burden of proof. He goes on to argue that he established Frances was suffering

       from dementia since at least March 2013 based on deposition testimony of Tanlim. David also

       argues Daniel committed a per se violation of the Code and failed to rebut the presumption that

       the transfer of land was fraudulent.

¶ 18          Daniel argues he rebutted the presumption, David failed to provide a factual basis

       supporting his claims, and the independent actions of Frances do not constitute a breach of

       fiduciary duty by him.

¶ 19          “Summary judgment is appropriate when the pleadings, depositions, and admissions on

       file, together with the affidavits, if any, evidence there is no genuine issue as to any material fact

       and that the moving party is entitled to a judgment as a matter of law.” Wells Fargo Bank, N.A. v.


                                                       -6-
       Coghlan, 2021 IL App (3d) 190701, ¶ 23 (citing 735 ILCS 5/2-1005(c) (West 2014)). “The

       purpose of summary judgment is not to try an issue of fact but to determine whether one

       exists.” Monson v. City of Danville, 2018 IL 122486, ¶ 12. The summary judgment stage is the

       “put up or shut up” moment in a suit, and the nonmoving party must present some factual basis to

       support his or her claim. Parkway Bank & Trust Co. v. Korzen, 2013 IL App (1st) 130380, ¶

       14; Schrager v. North Community Bank, 328 Ill. App. 3d 696, 708 (2002). “Mere speculation,

       conjecture, or guess is insufficient to withstand summary judgment.” Sorce v. Naperville Jeep

       Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999).

¶ 20          When examining a grant of summary judgment, this court considers the facts and law

       related to the case anew to discern whether the lower court’s disposition of the matter was

       appropriate. Jackson v. Graham, 323 Ill. App. 3d 766, 779 (2001). This court reviews the trial

       court’s judgment, not its reasoning, and may affirm that judgment on any grounds called for in the

       record. City of Chicago v. Holland, 206 Ill. 2d 480, 492 (2003). We review a grant of summary

       judgment de novo. Id. at 487.

¶ 21          David relies on both the presumption of fraud and undue influence in combination with the

       allegation of a violation of the Code in asserting error below. The presumption of fraud or undue

       influence attaches where a fiduciary relationship between the parties exists and the fiduciary has

       benefitted by virtue of his fiduciary status. In the Matter of the Estate of DeJarnette, 286 Ill. App.

       3d 1082, 1088 (1997). The evidence required to rebut the presumption is not fixed, instead, it

       depends on the circumstances of the case. Franciscan Sisters Health Care Corp. v. Dean, 95 Ill.

       2d 452, 460 (1983). A fiduciary relationship may exist (1) as a matter of law from the relationship

       of the parties, such as an attorney-client relationship or (2) based on the facts of a particular

       situation, such as a relationship where trust is reposed on one side and results in superiority and


                                                        -7-
       influence on the other side. In re Estate of Elias, 408 Ill. App. 3d 301, 319 (2011). One who holds

       a power of attorney is a fiduciary as a matter of law. DeJarnette, 286 Ill. App. 3d at 1088.

¶ 22          Daniel stood as a fiduciary in relation to Frances. Nonetheless, we conclude that the

       pleadings, depositions, admissions, and affidavits on file in this case show that Frances executed

       the quitclaim deed of her own free will without any input from Daniel. The deposition testimony

       in this matter serves to rebut the presumption relied on by David. The evidence shows the deed

       was prepared at the direction of Frances. Those present at the time the deed was executed did not

       have any misgivings about Frances’s mental capabilities or that she was under the influence of

       another. She articulated her reasoning for giving the property to Daniel and not David. Those who

       witnessed the execution of the deed could not remember Daniel being present. Daniel stated he

       was unaware of the transaction until it was completed. Accordingly, there is sufficient evidence to

       rebut the presumption.

¶ 23          We are unable to divine David’s exact argument from his inartful briefing, but it appears

       that he operates under the misconception that the presumption itself served to either shift the

       burden of proof or served as evidence of his claim. Regardless, it is well-settled that once evidence

       contrary to the presumption is introduced, the presumption ceases. Franciscan Sisters, 95 Ill. 2d

       at 460. The presumption does not shift the burden of proof, as the burden “remains with the party

       who initially had the benefit of the presumption.” Id. at 461.

¶ 24          After Daniel provided sufficient evidence to rebut the presumption of undue influence and

       fraud, David was required to prove that Daniel violated the Code. Specifically, the Code provides:

                      “A person commits financial exploitation of an elderly person or a person

                      with a disability when he or she stands in a position of trust or confidence




                                                       -8-
                      with the elderly person or a person with a disability and he or she

                      knowingly:

                              (1) by deception or intimidation obtains control over the property of

                      an elderly person or a person with a disability; or

                              (2) illegally uses the assets or resources of an elderly person or a

                      person with a disability.

                                                      ***

                      A civil cause of action exists for financial exploitation of an elderly person

                      or a person with a disability as described in subsection (a) of this Section.

                      *** In a civil action under this subsection, the burden of proof that the

                      defendant committed financial exploitation of an elderly person or a person

                      with a disability as described in subsection (a) of this Section shall be by a

                      preponderance of the evidence.” 720 ILCS 5/17-56(a), (g) (West 2020).

¶ 25          While Daniel put forth sufficient evidence to rebut the presumption, David failed to put

       forth even a scintilla of evidence that supports his claims. We are unable to find any evidence in

       the record that supports the allegation that Daniel obtained control over the properties at issue by

       deception or intimidation, or, more specifically, “forgery or whatever.” Moreover, there is an

       absence of evidence that shows Daniel engaged in any knowing act to obtain control of the

       properties. Frances appears to be the moving party in the transfer while there is no evidence that

       Daniel sought to induce her into the transfer. See Jones v. Washington, 412 Ill. 436, 442 (1952).

¶ 26          While the trial court was required to view the pleadings in the light most favorable to the

       nonmoving party, this did not preclude the court from drawing reasonable inferences in favor of

       Daniel since both David and Daniel moved for summary judgment. In re Estate of Frakes, 2020


                                                      -9-
       IL App (3d) 180649, ¶ 24. Further, David relies merely on speculation, opinion, and unsupported

       conclusions in order to support his claim of malfeasance on the part of his brother. This is

       insufficient. See Sorce, 309 Ill. App. 3d at 328. There is evidence in the record supporting the

       conclusion Daniel requested the lower court to reach while there is none that favors the conclusion

       David advances. In the put up or shut up moment of the case, David failed to produce a factual

       basis to support his claim.

¶ 27          David also argues there was a per se violation of the Code and consent is not a defense.

       We reject this contention. The statute provides that “[c]onsent is not a defense to financial

       exploitation of an elderly person or a person with a disability if the accused knew or had reason to

       know that the elderly person or a person with a disability lacked capacity to consent.” (Emphasis

       added.) 720 ILCS 5/17-56(f) (West 2020). In this vein, David asserts he “proved” Frances suffered

       from dementia as early as 2013. We disagree. The deposition testimony does not establish a

       definitive diagnosis of dementia prior to the transfer of the properties. Further, David fails to argue

       how Frances’s alleged dementia impacted her capacity to convey and fails to allege Daniel’s

       knowledge of the disability or why he should have reasonably known of the disability. See Kelly

       v. Nusbaum, 244 Ill. 158, 165 (1910) (citing collected cases) (finding even if a grantor is impaired

       by disease incident to old age, a deed is valid if the grantor is capable of transacting ordinary

       busines, understands the nature of the business in which they engage, the effect of what is being

       done, and can exercise his or her will with reference to those matters).

¶ 28          Turning to David’s common law breach of fiduciary duty claim, to sustain such a claim, it

       must be alleged and ultimately proved that: “(1) that a fiduciary duty exists; (2) that the fiduciary

       duty was breached; and (3) that such breach proximately caused the injury of which the party

       complains.” Lawlor v. North American Corp. of Illinois, 2012 IL 112530, ¶ 69. It is the plaintiff’s


                                                       - 10 -
       burden to establish a fiduciary duty on the part of the defendant, the defendant’s breach of that

       duty, and damages that were proximately caused by the defendant’s breach. Neade v. Portes, 193

       Ill. 2d 433, 444 (2000).

¶ 29           Similar to David’s statutory claim, Daniel rebutted the same presumption that applied to

       the common law claim and thereafter David failed to advance any evidence supporting his claim

       that Daniel breached his fiduciary duty to Frances.

¶ 30           David’s argument that the lower court erred in applying the law to this matter also fails.

       We are unable to say that the lower court erred in applying the burden of proof in this matter. As

       explained above, the burden always remained with David to prove that Daniel knowingly engaged

       in an act of fraud or deception to obtain control of the properties or somehow breached his fiduciary

       duty. It is also important to note that there is no report of proceedings for this matter. In this court,

       David has the burden to present a sufficient record to support claims of error by the circuit court.

       Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). In the absence of such support, we presume the

       order entered below was in conformity with the law and based on a sufficient factual basis. Id.

       There is nothing in the record that supports the contention that the lower court misapplied the

       burden of proof.

¶ 31           In his reply brief, David appears to argue that there are genuine issues of material fact that

       preclude the grant of summary judgment. If David wished to argue genuine issues of material fact

       prevented summary judgment, it was a strategic misstep to file for summary judgment. See Oswald

       v. Hamer, 2018 IL 122203, ¶ 9 (“When parties file cross-motions for summary judgment, they

       mutually agree that there are no genuine issues of material fact and that the case may be resolved

       as a matter of law.”). Despite David’s misstep, we have an independent duty to determine if a

       genuine issue of material fact exists. Frakes, 2020 IL App (3d) 180649, ¶ 20. Nonetheless, David


                                                        - 11 -
       raises this argument for the first time on appeal in his reply brief and as a result, this argument is

       waived. See People v. English, 2011 IL App (3d) 100764, ¶ 22 (quoting Holliday v. Shepherd, 269

       Ill. 429, 436 (1915)) (“ ‘A contrary practice would permit appellants to argue questions in their

       reply briefs as to which counsel for appellees would have no opportunity to reply.’ ”). Even if not

       waived, there is no support in the record that there are genuine issues of material fact precluding

       summary judgment.

¶ 32          During oral argument, counsel for David argued that there could be a contest concerning

       whether the deed was forged and that evidence on this issue could be submitted at trial. Counsel

       is correct, there could have been a contest on this issue had he pursued the issue to either a trial

       or an evidentiary hearing to put on evidence supporting his theory. He did not. Rather, he moved

       for summary judgment.

¶ 33          Accordingly, the circuit court did not err.

¶ 34                                           III. CONCLUSION

¶ 35          For the foregoing reasons, we affirm the judgment of the circuit court of Iroquois County.

¶ 36          Affirmed.




                                                       - 12 -